Exhibit 10.11

 

***Certain portions of this exhibit have been omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The omitted portions have been filed separately with the
Securities and Exchange Commission.

 

STRATEGIC ALLIANCE AGREEMENT

 

 

This Strategic Collaboration Agreement (“Agreement”), effective as of the 23rd
day of  September, 2016 (“Effective Date”), is entered into by and between The
University of Texas M. D. Anderson Cancer Center, with a place of business
located at 1515 Holcombe Blvd., Houston, TX 77030, USA (“MD Anderson”), a member
institution of The University of Texas System (“System”) and Adaptimmune LLC,
with a place of business located at 2001 Market Street, Philadelphia, PA 1903,
USA (“Adaptimmune”); and Adaptimmune Limited, with a place of business at 101
Milton Park, Abingdon, Oxfordshire, OX14 4RY (“Adaptimmune Limited”) (MD
Anderson and Adaptimmune each a “Party” and collectively the “Parties”).

 

WITNESSETH

 

Whereas Adaptimmune and Adaptimmune Limited are biotechnology companies involved
in the field of research, development and marketing of pharmaceutical products
and therapies, including the sponsorship of clinical trials.

 

Whereas MD Anderson is a comprehensive cancer research, treatment, and
prevention center, with scientists and technicians in substantive fields
relating to cancer research.

 

Whereas the Parties hereby wish to establish a strategic alliance, as further
described herein, (“Alliance”) whereby Adaptimmune will provide funding and
in-kind support for: (a) one or more preclinical studies (“Pre-clinical
Studies”); and (b) one or more clinical and related correlative studies
(“Clinical Studies”) to be conducted by MD Anderson pursuant to this Agreement
(each such Clinical Study or Pre-clinical Study, a “Study,” and all such
Clinical Studies and Pre-clinical Studies, the “Studies.”).

 

Now therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter recited, the Parties do hereby agree as follows:

 

1.                                    Subject and Scope of Agreement

 

1.1                            The initial scope of the Alliance will consist of
the Studies described in Exhibit I, the details of which are to be mutually
agreed upon by the JSC from time to time in accordance with Sections 1.5 – 1.8
below). The Studies and/or the scope of the Alliance may be replaced and/or
changed as agreed upon by the JSC. Adaptimmune shall have responsibility for IND
filing and monitoring unless otherwise agreed by JSC. The Alliance Funding
(defined in Section 1.3 below) will cover enrollment of a minimum of ***
Clinical Study subjects into Clinical Studies (with Clinical Studies in this
context excluding any screening Study or long term follow-up Study) (“Minimum
Patient Numbers”). MD Anderson represents and undertakes that (a) ***
                                                                 and (b) that
the ***

 

(together (a) and (b) being the ***):

 

1.2                            Adaptimmune shall be the sponsor of any Clinical
Study. MDACC shall be responsible for the conduct of each Study in accordance
with the relevant protocol and/or workscope. The Agreement shall govern the
performance of Studies by MD Anderson and one or more Principal
Investigator(s) on basis of

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

Study specific documents (“Study Orders”) as agreed upon by the Parties. This
Agreement shall apply to all Studies set out in the Study Orders performed by MD
Anderson and the MD Anderson principal investigator(s) responsible for the
performance of such Studies (“Principal Investigator(s)”) upon execution of
Study Orders during the term of this Agreement. Each Study Order shall be
substantially in the form attached as Exhibit III to this Agreement and shall
detail the specifics of the Study to be performed under such Study Order
including, without limitation, (i) the detailed Protocol or workscope, (ii) the
Principal Investigator and (iii) identify any project-specific resources or
support provided by Adaptimmune. In the event of any conflict of terms of this
Agreement and the terms of a Study Order, the terms of this Agreement shall
govern, unless the Study Order specifically and expressly supersedes this
Agreement with respect to a specific term,  and then only with respect to the
particular Study Order and specific term. If there is any discrepancy or
conflict between the terms contained in a Protocol or workscope and this
Agreement and/or the relevant Study Order, the terms of the Protocol or
workscope shall govern and control with respect to clinical/scientific matters
and the terms of the Agreement and/or the relevant Study Order in that order
shall govern and control with respect to all other matters, e.g., legal and
financial matters.

 

1.3                            Adaptimmune agrees to commit funding in an amount
of at least ***                              Dollars US ($***) for the
performance of the Studies as set out in Exhibit I during the term (“Alliance
Funding”). The JSC may allocate and/or re-allocate funds to Studies as necessary
and agreed by JSC. The basic per patient estimate for Clinical Studies is as
follows: for screening Clinical Studies: $***, for long term follow-up Clinical
Studies: $*** and for other Clinical Studies: $***. If the Parties extend the
term by mutual agreement as set forth herein, the Parties shall negotiate in
good faith the amount of future Study funding commitments by Adaptimmune
applicable to such extended term. In the event a Study is terminated early, then
in relation to any funds allocated to such Study, the Parties shall promptly
discuss and agree upon a replacement of that Study with a new study of similar
scope that is of mutual scientific interest to the Parties and that is approved
by the JSC, and that will be funded by the Alliance Funding. If there is any
Alliance Funding at the expiration or termination of this Agreement, it will be
allocated to studies, research or tests agreed by the JSC, and such Alliance
Funding will be payable in accordance with agreed milestones relevant to such
agreed studies, research or tests.

 

The Parties understand that the compensation being paid to MD Anderson under
this Agreement constitutes the fair market value of the services to be provided
hereunder. Neither MD Anderson nor Principal Investigator shall seek or accept
reimbursement from any third-party payor for any Study items or procedures
supplied by or paid for by Adaptimmune under this Agreement.  MD Anderson
acknowledges that Adaptimmune may be obligated to disclose all payments made
hereunder, including the provision of non-monetary items of value, as may be
required under Applicable Law, including the Physician Payments Sunshine Act,
passed as Section 6002 of the 2010 Patient Protection and Affordable Care Act
and, to the extent required by Applicable Laws, agrees to keep and maintain
relevant records of such and, upon Adaptimmune’s reasonable request, provide
such records to Adaptimmune to the extent such information is not already in
Adaptimmune’s possession, but only to the extent required for Adaptimmune to
comply with its legally required reporting obligations.  MD Anderson consents to
such disclosure, to the extent such disclosure is required for Adaptimmune to
comply with Applicable Laws. MD Anderson shall ensure that the Principal
Investigator provides in a timely manner all such reasonable information to
Adaptimmune necessary for Adaptimmune to comply with any disclosure requirements
to the extent required by and in accordance with 21 C.F.R. Part 54, including
but not limited to, any information required to be disclosed in connection with
any financial relationship between Adaptimmune and the Principal Investigators
and sub-investigators involved in the Study, as well as any immediate family
members thereof. MD Anderson will ensure that Principal Investigator promptly
updates any provided information if any relevant changes occur during the
performance of any Study and for one year following completion of any Study.

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

No amounts paid under this Agreement are intended to be for, nor shall they be
construed as, an offer or payment made in exchange for any explicit or implicit
agreement to purchase, prescribe, recommend, or provide a favorable formulary
status, for any Adaptimmune product or service. Any such compensation will be
consistent with fair market value in arms-length transactions and will not be
determined in a manner that takes into account the volume or value of any
referrals or business otherwise generated between the Parties for which payment
may be made in whole or in part under Medicare, Medicaid or other Federal health
care programs. MD Anderson and Adaptimmune each confirm that in entering into
this Agreement they have not accepted any bribes or illegal inducements to enter
into this Agreement or to perform any Study and will not accept any bribe or
illegal inducement or offer any bribe or illegal inducement in the performance
of or for the performance of any Study whether during or after the termination
or expiry of this Agreement.

 

 

1.4                            The
***                                                     Dollars US ($***) for
the Studies shall be due and payable to MD Anderson according to the schedule
outlined in Table 2 in Exhibit II. The JSC retains the right to prioritize and
replace Studies as necessary subject to Section 1.6.

 

1.5                            The Parties will establish a Joint Steering
Committee (“JSC”) of equal representation, comprised of three
(3) representatives (employees, directors or consultants who are subject to
appropriate confidentiality obligations) from each Party, with the
representatives of each Party collectively having one vote on all matters to be
decided upon by the JSC.  Each Party can appoint and replace its representatives
in the JSC at its own discretion through timely written notice to the other
Party.

 

1.6                            The JSC will have meetings (either in person, by
teleconference or via electronic means) at least quarterly.  At least one
meeting per year will be conducted in person or by videoconference (including
the kick-off meeting). The JSC will decide on matters by unanimous vote with
each of MD Anderson and Adaptimmune exercising one vote each provided, however,
that no action may lawfully be taken at any meeting unless at least two
representatives of each Party (including for this purpose any proxy
representative appointed as provided below) are present at the meeting.  If a
member of the JSC is unable to attend a meeting, he or she may appoint, in
writing, a proxy to participate and vote in his or her stead. Decisions may also
be made by electronic mail, provided such electronic mail is provided by at
least two representatives from Adaptimmune and MD Anderson and such electronic
mail is acknowledged to be received by the recipient. Although decision will be
made by mutual agreement of the JSC, in the event of any disagreement, ***

 

 

 

 

 

.

 

1.7                            The main task of the JSC will be to oversee the
Alliance.  In order to achieve the objectives of the Alliance, the JSC will
oversee each Study under the Alliance.  The JSC will provide technical,
scientific, clinical, and regulatory guidance to the Studies and will be
responsible for monitoring progress of these Studies. Additional representatives
can be invited by the JSC on a case by case basis should discussion of certain
topics require so, provided that such guests will be subject to an obligation of
confidentiality and non-use at least as strict as Section 5 below. In the event
a Study is terminated early or does not initiate, the Parties shall promptly
replace that Study with a new study similar in scope that is of mutual
scientific interest to the Parties. Once agreed by the JSC, such replacement
study will be funded by the Alliance Funding and payable in accordance with
agreed milestones for such replacement study.

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

1.8                            In addition, the JSC will be responsible for
coordinating resolution of problems arising in the Studies or in the Alliance as
a whole. In the event of any matter to which the JSC cannot reach resolution, or
in the event of any dispute arising as to any matter subject to JSC
responsibility and save where Adaptimmune has the deciding vote in accordance
with Section 1.6 above, such matter or dispute will be escalated to executive
management of MD Anderson and Adaptimmune for good faith resolution. Both
Parties shall use all reasonable efforts to resolve any matter or dispute on a
timely basis.

 

1.9                            MD Anderson represents and certifies that neither
MD Anderson nor Principal Investigator will, directly or indirectly, offer or
pay, or authorize an offer or payment of, any money or anything of value to any
Public Official (defined below) or public entity, with the knowledge or intent
that the payment, promise or gift, in whole or in part, will be made in order to
improperly influence an official act or decision that will assist Adaptimmune in
securing an improper advantage or in obtaining or retaining business or in
directing business to any person or entity in relation to the Study.  In
addition to other rights or remedies under this Agreement or at law, Adaptimmune
may terminate the affected Study Order if MD Anderson breaches any of the
representations or certifications contained in this Section or if Adaptimmune
learns that improper payments are being or have been made to any Public Official
by MD Anderson or Investigator.  For the purposes of this Agreement, “Public
Official” means any officer or employee of a government, a public international
organization or any department or agency thereof, or any person acting in an
official capacity, including, for a public agency or enterprise; and any
political party or party official, or any candidate for public office.
Adaptimmune acknowledges and agrees that MD Anderson is an agency of the State
of Texas, and its investigator, employees, and officers do constitute a Public
Official, as used in this paragraph, for purposes of this Section.
Notwithstanding anything in this Section 1.9, nothing in this Section shall
constitute a limitation on MD Anderson’s ability to operate within its legal
capacity as an agency of the State of Texas, nor shall anything in this
Agreement require MD Anderson to violate any law or to refrain from complying
with any law applicable to MD Anderson.

 

 

2.                                    Responsibilities and Compliance

 

2.1                                  Each Clinical Study shall be subject to
review and approval of the Study protocol (“Protocol”) as required by MD
Anderson’s Institutional Review Board (“Institutional Review Board” or “IRB”)
and/or any relevant authorities prior to commencement of the Study as may be
required in order to comply with Applicable Laws.

 

2.2                            The scope of the Study to be performed shall be
set forth in the Protocol(s) or workscope referenced in the Study Order, which
shall be incorporated by reference into such Study Order.  These
Protocol(s)/workscope shall be considered final after being agreed to by MD
Anderson and Adaptimmune and, for Clinical Studies, including approval by MD
Anderson’s IRB.  The Principal Investigator for a Clinical Study shall submit
the Protocol and reports of the ongoing conduct of the Clinical Study to the IRB
as required by the IRB, obtain written approval from the IRB, and inform the IRB
of Study closure.

 

2.3                            MD Anderson shall and will ensure that each
Principal Investigator shall conduct a Study in accordance with (a) the terms
and conditions of this Agreement and the relevant Study Order, (b) the
provisions of the Protocol or workscope, as applicable, (c) applicable Good
Clinical Practice requirements as incorporated by FDA regulations (“GCP”),
(d) the ethical principles of the Declaration of Helsinki, as applicable, and
(e) any and all applicable orders and mandates of relevant authorities
(including the FDA) and IRB, and applicable MD Anderson policies. MD Anderson
shall ensure that all persons participating in any Study are either employees of
MD Anderson or are under legally binding obligations to MD Anderson requiring
performance in accordance with the terms of this Agreement and that all persons

 

4

--------------------------------------------------------------------------------


 

conducting any Study are properly trained with respect to their tasks performed
for the Study. The Study shall be conducted at MD Anderson. Only Adaptimmune
shall be entitled to amend or modify the Protocol, which amendments and
modification must be approved by the IRB prior to implementation. Neither MD
Anderson or Principal Investigator shall be entitled to amend any Protocol for
any Study except as necessary to eliminate any immediate hazard to the safety,
rights or welfare of the Study patient or unless required by the IRB. Any
deviation from the Protocol must be agreed by Adaptimmune in advance unless
necessary to eliminate an apparent immediate hazard to the safety, rights or
welfare of any Study patient or unless required by the IRB. MD Anderson will
promptly report any known deviation to Adaptimmune.

 

2.4                            MD Anderson and Adaptimmune shall comply with all
federal, state, and local laws and regulations as well as ethical codes
applicable to the conduct of each such Study (“Applicable Laws”) to the extent,
in each case, applicable to the relevant performance of a Party’s obligations
under this Agreement and any Study Order.

 

2.5                            Prior to the enrollment of any patient into any
Clinical Study, MD Anderson and/or Principal Investigator shall forward to
Adaptimmune evidence of approval of each Clinical Study by MD Anderson’s IRB,
and with respect to Studies for which MD Anderson serves as “sponsor” within the
meaning of such term under Applicable Laws and regulations, evidence of approval
of the Study by relevant regulatory authorities (or exemption from such
regulatory authority/ies review and approval). MD Anderson shall, as required by
Applicable Law, obtain from the IRB written evidence of continuing review and
approval of the Study and shall provide evidence of such approval to
Adaptimmune.

 

2.6                            If, in the course of any Clinical Study at MD
Anderson, a Study subject is injured by such Study subject’s participation in
the Study, MD Anderson and/or Principal Investigator shall inform Adaptimmune of
any such injury by fax or email in case of serious and unexpected  adverse
reactions and/or serious and unexpected adverse events arising from the use of
Study Drug as soon as reasonably possible and in any event in accordance with
the timescales set out in the Protocol,  and/or, if applicable, pregnancies,
within the timelines stipulated in the Protocol, or if such is not stipulated in
the Protocol, within *** (***) business days following MD Anderson or Principal
Investigator becoming aware of such event.

 

2.7                            MD Anderson represents that: (a) it has not been
debarred by the FDA pursuant to its authority under Sections 306(a) and (b) of
the U.S. Food, Drug, and Cosmetic Act (21 U.S.C.. § 335(a) and (b)) and is not
the subject of any investigation or proceeding which may result in debarment by
the FDA, and to the extent applicable, it shall not use any Principal
Investigator or Study team member in the performance of a Study that has been so
debarred or subject to any such investigation or proceeding, and; (b) it is not
included in the List of Excluded Individuals/Entities (maintained by the U.S.
Department of Health and Human Services Office of Inspector General) or the List
of Parties Excluded from Federal Procurement and Non-procurement maintained by
the U.S. General Services Administration, and is not the subject of any
investigation or proceeding which may result in inclusion in any such list, and
to the extent applicable, it shall not use any Principal Investigator or Study
team member in the performance of a Study that is so included or the subject of
any such investigation or
proceeding.                                                MD Anderson agrees to
promptly notify Adaptimmune in writing if it becomes aware of any such
debarment, exclusion, investigation or proceeding of MD Anderson or, to the
extent applicable, any Principal Investigator.

 

2.8                            MD Anderson and Adaptimmune shall comply with all
applicable federal, state and local laws pertaining to confidentiality, consent
and disclosure of all information or records obtained and reviewed in the course
of the Study, and shall permit access to such information or records only as
authorized by a relevant Study subject, the IRB, and as authorized by law.  Each
Party agrees to comply with all provisions of the Health Insurance Portability
and Accountability Act (“HIPAA”) regulations (45 C.F.R.

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

Parts 160 and 164) as to the protection and security of Protected Health
Information (“PHI”) to the extent applicable to a Party.  Prior to participation
of each subject in a Clinical Study, MD Anderson  will ensure that (a) it has
obtained a signed written informed consent document from the subject (“Consent”)
and (b) it has obtained a signed, written, HIPAA authorization that adequately
discloses the circumstances under which the subject’s personal data might be
disclosed, as applicable, and documents the subject’s express written
authorization for use and disclosure of the subject’s PHI for Study purposes, as
applicable, pursuant to the HIPAA regulations (“Authorization”). MD Anderson
will agree to the contents of any Consent or Authorization provided to any Study
patient or prospective Study patient with Adaptimmune prior to use in any
Clinical Study. Adaptimmune, Adaptimmune Limited and its Joint Research Partners
will only obtain, access, use and disclose the individually identifiable health
information of each Study Subject in accordance with and to the extent permitted
by the IRB, Consent and the Authorization document and in accordance with this
Agreement and Applicable Laws. “Joint Research Partners,” for the purposes of
this Agreement, means Adaptimmune Limited’s strategic collaboration partner,
GlaxoSmithKline (including all companies within the GlaxoSmithKline group of
companies) but only to the extent and for the duration that GlaxoSmithKline
remains a collaboration partner of Adaptimmune or otherwise takes over control
of any Study Drug which is the subject of any Study. Adaptimmune shall have in
place with its Joint Research Partners a written agreement with terms at least
as stringent as those set out in this Agreement in relation to the obtaining,
access, use and disclosure of individually identifiable health information under
this Section 2.8 or the receipt, access, use and disclosure of MD Anderson
Confidential Information under Section 5.

 

2.9                            MD Anderson and Adaptimmune will promptly notify
each other upon identifying any aspect of a Protocol, including information
discovered during site monitoring visits, or Study results that may adversely
affect the safety, well-being, or medical care of the Study subjects, or that
may affect the willingness of Study subjects to continue participation in a
Study, influence the conduct of the Study, or that may alter the IRB’s approval
to continue the Study.  MD Anderson will promptly notify the IRB of any such
events.  If the IRB at any time suspends, qualifies or withdraws approval of the
Study, MD Anderson shall promptly notify Adaptimmune, provide a reasonable
written explanation of the circumstances leading to such suspension,
qualification or withdrawal, and cease the treatment of all Study patients as
medically appropriate and if required by the IRB. When Study subject safety or
medical care could be directly affected by Study results, then notwithstanding
any other provision of this Agreement, MD Anderson will send Study subjects a
written communication about such results. ***

 

 

 

 

.

 

2.10                    MD Anderson shall not subcontract any of its or the
Principal Investigator’s responsibilities under this Agreement without the prior
written consent of Adaptimmune. Any consent provided under this Section 2.10
shall not enable the relevant sub-contractor to further subcontract its
responsibilities to any other third party. MD Anderson shall ensure that any
subcontracting is governed by a binding agreement which imposes on the
subcontractor obligations and responsibilities substantially equivalent to those
set out in this Agreement, to the extent such apply to the subcontracted
activity (including obligations of confidentiality and ownership of Inventions).
Regardless of any delegation of duties to any subcontractor, MD Anderson remains
obligated to fulfill all MD Anderson obligations to Adaptimmune and Adaptimmune
Limited hereunder.

 

3.                                    Personnel, Materials and Equipment

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

3.1                            Except as otherwise set forth in this Agreement,
MD Anderson shall provide all necessary personnel, facilities, and resources to
accomplish their responsibilities under this Agreement and the relevant Study
Order.

 

3.2                            Adaptimmune agrees to promptly provide MD
Anderson with the required quantities of the drug or therapy under a Study Order
that will be utilized in accordance with the provisions of the Protocol or
workscope applicable to the Study (“Study Drug”), Alliance Funding applicable to
the Study, and/or support services to the extent required for the conduct of a
Study as specified in the Protocol or workscope. Any Study Drug provided by
Adaptimmune will be used solely for the applicable Study and solely in
accordance with the Protocol or workscope for the relevant Study.  MD Anderson
will not use such Study Drug outside of the scope of the Study.  MD Anderson
will not transfer or provide unsupervised access to the Study Drug to any third
party for any purpose, without the prior written consent of Adaptimmune. MD
Anderson acknowledges that the Study Drug is experimental in nature, and shall
exercise prudence and reasonable care in its handling, storage, transportation,
disposition and containment of the Study Drug and, if applicable, any other
Proprietary Materials provided by Adaptimmune.

 

3.3.                        Use of Proprietary Materials.  From time to time
during the Term, either Party (the “Transferring Party”) may supply the other
Party (the “Receiving Party”) with proprietary materials of the Transferring
Party (other than Study Drug) (“Proprietary Materials”) for use in the Study as
may be further listed in the Study Order.  In connection therewith, each
Receiving Party hereby agrees that: (a) the Receiving Party will not use the
Proprietary Materials for any purpose other than exercising its rights or
performing its obligations hereunder; (b) it will use such Proprietary Materials
only in compliance with all Applicable Laws; (c) it will not transfer any such
Proprietary Materials to any third party without the prior written consent of
the Transferring Party; (d) it will not acquire any rights of ownership, or
title in or to such Proprietary Materials as a result of such supply by the
Transferring Party; and (e) upon the expiration or termination of this Agreement
or a Study Order, if requested by the Transferring Party, it will destroy or
return any such Proprietary Materials

 

3.4                            Nothing in this Agreement shall be construed to
limit the freedom of MD Anderson or of any Principal Investigator or Study team
member or Adaptimmune to engage in similar clinical trials or research performed
independently under other grants, contracts, or agreements with parties other
than Adaptimmune.

 

3.5                            MD Anderson will obtain, prepare, store and ship
all Study patient samples required to be collected and shipped under Protocol
for any Clinical Study in accordance with and to the extent permitted by
Applicable Laws, the Consent, Authorization, the IRB and any applicable Study
reference manuals and any reasonable written instructions provided by
Adaptimmune. Both Parties shall retain all such samples in accordance with and
to the extent permitted by the Consent, Authorization, the IRB and Protocol and
only disseminate such samples to third parties to the extent permitted by the
Consent and HIPAA Authorization the IRB, Applicable Laws, and the Protocol.
Adamptimmune, and service providers  for the Study may only use the samples only
to the extent permitted by the Consent and HIPAA Authorization documents, the
IRB, as necessary to conduct the Study and as permitted by Applicable Laws.

 

4.                                    Payments

 

4.1                            Payments of Alliance Funding applicable to a
Study will be made according to the terms specified in Sections 1.3 and 1.4
above.

 

5.                                    Confidential Information

 

7

--------------------------------------------------------------------------------


 

5.1                            In conjunction with each Study, the Parties may
wish to disclose confidential information to each other.  For purposes of this
Agreement, “Confidential Information” means confidential, non-public
information, know-how and data (technical or non-technical) that is disclosed in
writing, orally, graphically, in machine readable form, or in any other manner
by or on behalf of a disclosing Party to a receiving Party or its Affiliates for
purposes of this Agreement or any Study Order (“Purpose”).  Data or Inventions
arising in the performance of the Study and which are owned by Adaptimmune will
also constitute Confidential Information of Adaptimmune, even where first
disclosed by MD Anderson and in each case subject to the publication rights of
MD Anderson in Section 12 and subject to Section 7 below. Confidential
Information may be disclosed in any form (e.g. oral, written, graphic,
electronic or sample) by or on behalf of disclosing Party or its Affiliates, or
may be otherwise accessible to receiving Party or its Affiliates. Exchanges of
Confidential Information directly between the Affiliates and Joint Research
Partners are also covered by this Agreement. “Affiliates” means any individual,
company, partnership or other entity which directly or indirectly, at present or
in the future, controls, is controlled by or is under common control of a Party,
and “control” will mean direct or indirect beneficial ownership of at least
fifty per cent (50%) of the voting share capital in such company or other
business entity, or to hold the effective power to appoint or dismiss members of
the management.

 

5.2                            Without disclosing Party’s prior written consent,
receiving Party will: (a) not use any part of or the whole of the Confidential
Information for any purpose other than the Purpose; (b) restrict the
dissemination of Confidential Information to individuals within its own
organization and disclose the Confidential Information only to those of its
officers, employees and Affiliates and Joint Research Partners who have a
legitimate need to have access to the Confidential Information, who will be
bound by confidentiality and non-use commitments no less restrictive than those
of this Agreement, and who will have been made aware of the confidential nature
of the Confidential Information; (c) protect the Confidential Information by
using the same degree of care, but not less than a reasonable degree of care, to
prevent the unauthorized use, dissemination, or publication of the Confidential
Information as receiving Party uses to protect its own confidential information
of a like nature; (d) preserve the confidentiality of the Confidential
Information, not disclose it to any third party, and take all necessary and
reasonable precautions to prevent such information from being accessible to any
third party; and (f) promptly notify the disclosing Party upon becoming aware of
evidence or suspicion of any unauthorized use or disclosure of the Confidential
Information.  The foregoing obligations will exist for a period of *** (***)
years from the date of completion of the last Study in relation to which the
Confidential Information is disclosed or used.

 

5.3                            The obligations of confidentiality and non-use
listed in this Section 5 will not apply to information: (a) which is in the
public domain or public knowledge at the time of disclosure, or which
subsequently enters the public domain through no fault of receiving Party;
(b) which was rightfully in the possession of receiving Party at the time of
disclosure by disclosing Party; (c) which is independently developed by
receiving Party without use of disclosing Party’s Confidential Information;
(d) which the receiving Party receives legally from any third party and which is
not subject to an obligation of confidentiality; (e) is communicated to the
receiving party’s IRB or other scientific committee; (f) is required to be
disclosed in order to obtain informed consent from patients or subjects who may
wish to enroll in the Study, provided, however, that the information will be
disclosed only to the extent necessary and will not be provided in answer to
unsolicited inquiries by telephone or to individuals who are not eligible to be
Study subjects; or (g) is disclosed to a Study subject for the safety or
well-being of the Study subject. The receiving Party may also disclose
Confidential Information of any other Party where it is required to disclose
such pursuant to Applicable Law; provided, however, that receiving Party will
make reasonable efforts, if legally permissible, to (i) notify disclosing Party
prior to the disclosure of any part of or the whole of the Confidential
Information and (ii) allow disclosing Party the opportunity to

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

contest and avoid such disclosure, and provided, further, that receiving Party
will disclose only that portion of such Confidential Information that it is
legally required to disclose.

 

5.4                            For the purposes of this Section 5, any
combination of features disclosed to the receiving Party will not be deemed to
be within the foregoing exceptions merely because individual features are.
Moreover, specific disclosures made to the receiving Party will not be deemed to
be within the foregoing exceptions merely because they are embraced by general
disclosures.

 

5.5                            All Confidential Information disclosed to
receiving Party pursuant to this Agreement will be and remain the disclosing
Party’s property.  Nothing contained herein will be construed as granting to
receiving Party any proprietary right on or in relation to any part of or the
whole of the Confidential Information, or any right to use any of the
Confidential Information except for the Purpose.  Receiving Party will return to
disclosing Party all documents and other materials which constitute Confidential
Information, as well as all copies thereof, promptly upon request or upon
termination of this Agreement (whichever is earlier); provided, however, that
receiving Party may keep one copy of the Confidential Information received under
this Agreement in its secure files in accordance with the terms of this
Agreement for the sole purpose of maintaining a record of the Confidential
Information received hereunder and for compliance with this Agreement and/or
Applicable Laws.

 

5.6                            Adaptimmune will not require MD Anderson to
disclose any Protected Health Information. Notwithstanding the foregoing, if
Adaptimmune comes into knowledge or possession of any “Protected Health
Information” (as such term is defined under HIPAA) by or through MD Anderson or
any information that could be used to identify any Study subject or other MD
Anderson patients or research subjects, Adaptimmune will maintain any such
Protected Health Information or other information confidential in accordance
with laws and regulations as applicable to MD Anderson, including without
limitation HIPAA, will use any such Protected Health Information solely to the
extent permitted by Applicable Laws, the IRB and the Consent/Authorization of
the patient/research subject, and will not use or disclose any such Protected
Health Information or other information in any manner that would constitute a
violation of any Applicable Laws or regulation if such use or disclosure was
made by MD Anderson.  It is intended that MD Anderson will not disclose any
Protected Health Information to Adaptimmune under this Agreement.

 

5.7                            Improper use or disclosure of the Confidential
Information by receiving Party is likely to cause substantial harm to disclosing
Party.  Therefore, in the event of a breach, threatened breach, or intended
breach of this Agreement by receiving Party, in addition to any other rights and
remedies available to it at law or in equity, disclosing Party will be entitled
to seek preliminary and final injunctions enjoining and restraining such breach,
threatened breach, or intended breach.

 

6.                                    Clinical Data / Monitoring

 

6.1                            MD Anderson shall maintain complete, accurate and
current records with respect to the conduct of any Study as set forth in any
Protocol or Study Order, to the extent required by Applicable Laws and
regulations (“Study Records”). All Study Records shall be retained by MD
Anderson in accordance with and for the time period as is required by Applicable
Law. Prior to any disposal of such Study Records, MD Anderson shall give
Adaptimmune thirty (30) days’ prior written notice thereof to allow Adaptimmune
the opportunity to request in writing, within such time frame, that MD Anderson
continue to store such Study Records at Adaptimmune’s expense. In relation to
Clinical Studies, MD Anderson will keep Adaptimmune reasonably informed of the
progress of the Study and respond to any reasonable queries of Adaptimmune in
relation to such Study promptly. In relation to Pre-Clinical Studies, oral
reports or interim written status reports of the progress of the Studies will be
provided by the Principal Investigator to Adaptimmune on a regular basis and at
least once every *** (***) months during the

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

course of a Study.  Significant developments arising out of Studies will be
communicated promptly to Adaptimmune.  In the context of any Clinical Study, MD
Anderson shall timely prepare and submit to Adaptimmune (a) case report forms,
as soon as reasonably possible but in any event within *** (***) business days
following completion of any Study patient visit; and (b) responses to data
resolution queries as soon as reasonably possible and in any event within ***
(***) business days following receipt of such query.

 

6.2                            As applicable to and appropriate for a Clinical
Study, Adaptimmune may monitor the conduct of a Clinical Study in accordance
with Good Clinical Practice requirements of FDA Regulations, and may visit MD
Anderson for the purpose of such monitoring. Such monitoring visits shall also
enable Adaptimmune to (a) inspect and review any or all Study Records and Study
source documents for comparison with case report forms; and (b) audit financial
records relating solely to the performance of the Study under this Agreement.
During any visit, MD Anderson and Principal Investigator shall reasonably
cooperate with Adaptimmune and will use reasonably efforts to promptly provide
any reasonably Study Records or Study information requested by Adaptimmune in
accordance with this Section. Any such visits shall be scheduled in coordination
with MD Anderson and/or Principal Investigator during normal administrative
business hours, and shall be subject Adaptimmune’s and Adaptimmune Limited’s
compliance with MD Anderson’s reasonable measures for confidentiality, safety
and security, and shall also be subject to compliance with generally applicable
premises rules at MD Anderson.

 

6.3                            MD Anderson and Principal Investigator shall,
during a Study, permit inspections by responsible legal and regulatory
authorities with respect to such Clinical Study. To the extent permitted by law
and to the extent practicable, MD Anderson shall notify Adaptimmune of such
inspection and provide Adaptimmune with an opportunity to be present at such
inspection (to the extent reasonably possible). MD Anderson shall, to the extent
permitted by Applicable Law, inform Adaptimmune of any findings resulting from
any such inspection and MD Anderson shall promptly correct any non-conformances
or requests for correction identified as a result of such inspection. MD
Anderson shall promptly notify Adaptimmune of, and to the extent permitted by
law, provide Adaptimmune with copies of, any inquiries, correspondence or
communications with any legal or regulatory authority with authority over any
Study, to the extent in each case applicable to any Study or the performance of
such Study by MD Anderson. Where MD Anderson intends to respond to any such
communication, MD Anderson shall provide, to the extent permitted by law,
Adaptimmune with a copy of such response and an opportunity to comment on such
response (to the extent reasonably practicable) in advance of the due date for
the response. MD Anderson will review any comments provided by Adaptimmune in
good faith.

 

6.4                            Notwithstanding any provision of this Section 6,
to the extent that MD Anderson is the holder of an Investigational New Drug
Application (“IND”) or other applicable regulatory application or approval for a
Study, the provisions of Section 6.2 and 6.3 shall not apply, and MD Anderson
shall have the sole responsibility for monitoring, auditing, and reporting for
such Study, provided that MD Anderson agrees to reasonably negotiate access to
Study documentation and records relevant to the applicable Study Drug and
documentation and facilities applicable to the Study upon the request of
Adaptimmune and provided that Adaptimmune shall be subject to compliance with MD
Anderson’s reasonable measures for confidentiality, safety and security, and
shall also be subject to compliance with generally applicable premises rules at
MD Anderson.

 

7.                                    Data & Inventions.

 

7.1                            Each Party will retain all right, title and
interest in and to its own Background IP and no license to use such Background
IP is granted to the other party except for MD Anderson’s use of Study Drug in a
Study as set forth in Section 3.2 above and in the Protocol and each Party’s use
of the other Party’s

 

--------------------------------------------------------------------------------

***                        Portions of this page have been omitted pursuant to a
request for Confidential Treatment and filed separately with the Commission.

 

10

--------------------------------------------------------------------------------

 


 

Proprietary Material as set forth in Section 3.3 above. “Background IP” means
all intellectual property (including rights in Confidential Information) of a
Party that: (a) was generated by such Party before the Effective Date; (b) is
generated by such Party outside the scope or after expiration of this Agreement
or any Study under this Agreement; and in each such case; (c) is owned by such
Party, either partially or wholly, or is licensed to, or otherwise controlled by
such Party, and which is not an Invention under this Agreement.

 

7.2                            Patient records, research notebooks, all original
source documents, Protected Health Information (as such term is defined by
HIPAA), MD Anderson’s business records, regulatory and compliance documents,
original medical records or any information required to be maintained by MD
Anderson in accordance with Applicable Laws, that is generated in the conduct of
the Studies (collectively, “MD Anderson Records”) will be owned by MD Anderson.
All results, data and work product (excluding MD Anderson Records) generated in
the conduct of the Studies (“Data”) shall be owned by Adaptimmune Limited. MD
Anderson shall maintain all such Data as confidential, subject to the
publication rights granted in Section 12 below. Data will be promptly disclosed
by MD Anderson to Adaptimmune in the form of a Study report or as otherwise
reasonably requested by Adaptimmune.  Notwithstanding any other provision of
this Agreement, MD Anderson shall have the right to use results and Data of the
Study for its internal research, academic, and patient care purposes and for
publication in accordance with Section 12 below, save that no right or license
is granted to MD Anderson under any of Adaptimmune’s Background IP. Adaptimmune
shall promptly disclose any Data it generates to MD Anderson.

 

7.3                            MD Anderson will provide to Adaptimmune a
detailed written disclosure of each patentable invention and/or discovery (and
all intellectual property rights therein) conceived and reduced to practice in
the conduct of a Study and arising from the performance of a Study (“Invention”)
promptly after a written invention disclosure report for such Invention is
received by MD Anderson’s Office of Technology Commercialization.

 

7.4                            Inventions shall be owned by the Parties in
accordance with the following:

(a) ***

 

 

 

 

 

 

 

“Adaptimmune Inventions” shall be the sole property of Adaptimmune Limited.

 

(b) With respect to any Inventions that are not Adaptimmune Inventions (“Other
Inventions”), where made solely by MD Anderson or its employees and agents, such
Inventions will be solely owned by MD Anderson; where made jointly by MD
Anderson and Adaptimmune and/or Adaptimmune Limited and their employees and
agents will be jointly owned by MD Anderson and Adaptimmune Limited.  Inventions
that are made solely by Adaptimmune, Adaptimmune Limited or its employees and
agents will be solely owned by Adaptimmune Limited.  Inventorship will be
determined in accordance with United States patent law.

 

7.5                            MD Anderson hereby grants Adaptimmune and
Adaptimmune Limited a non-exclusive, worldwide, irrevocable royalty-free license
to any Invention in which MD Anderson has an ownership interest, for any
purpose.  Such license shall include an unrestricted right to sublicense through
multiple tiers. MD Anderson also hereby grants to Adaptimmune Limited an
exclusive option to negotiate an

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

exclusive (subject to MD Anderson’s perpetual, irrevocable, no-cost right to use
such Invention for non-commercial internal research, academic and patient care
purposes), royalty-bearing license to any Invention in which MD Anderson has an
ownership interest, provided that Adaptimmune Limited pays all reasonably
incurred patent expenses for such Invention in the event Adaptimmune Limited
exercises its option.  Adaptimmune Limited must exercise its option to negotiate
a license to any Invention by notifying MD Anderson in writing within six
months’ of MD Anderson disclosing such Invention to Adaptimmune (the “Option
Period”).  If Adaptimmune Limited fails to timely exercise its option within the
Option Period with respect to any Invention, Adaptimmune Limited’s right to
negotiate a license agreement with respect to such Invention will automatically
terminate, and MD Anderson will be free to negotiate and enter into a license
with any other party.  If Adaptimmune Limited timely exercises its option, the
terms of the license shall be negotiated in good faith within six months of the
date such option is exercised, or within such time the parties may mutually
agree in writing (the “Negotiation Period”).  If, however, Adaptimmune Limited
timely exercises its option, but MD Anderson and Adaptimmune Limited are unable
to agree upon the terms of the license during the Negotiation Period,
Adaptimmune Limited’s right to exclusively license such Invention will
terminate, and MD Anderson will be free to enter into a license with any other
party (subject to the grant of the non-exclusive license above).

 

7.6.                        Adaptimmune Limited hereby grants MD Anderson a
perpetual, irrevocable, no-cost, non-exclusive, royalty-free license to any
Adaptimmune Invention or Other Invention in which Adaptimmune Limited has an
ownership interest for MD Anderson’s internal non-commercial research, academic
and patient care purposes.  For clarity the grant of any license under any
Invention or assignment of any Invention by either Party does not include any
license under any of such Party’s Background IP, even where such Background IP
dominates or encompasses any Invention.

 

7.7                            As between the Parties, the sole owner of any
Invention will have the sole right to prepare, file, prosecute, maintain,
enforce and defend all U.S. and foreign patents, registrations and other forms
of intellectual property in such Invention but nothing herein will obligate the
owner to take any such actions. As between the Parties, Adaptimmune will have
the first right to prepare, file, prosecute, maintain, enforce and defend all
U.S. and foreign patents, registrations and other forms of intellectual property
in any jointly-owned Invention using patent counsel of its choice that is
subject to the written approval of MD Anderson not to be unreasonably withheld
and at the sole cost and expense of Adaptimmune, with accounting to MD
Anderson.  Adaptimmune will keep MD Anderson reasonably informed of all such
material preparations, filings, material prosecution, material maintenance,
material enforcement and defense and will consider MD Anderson’s recommendations
in good faith (provided such recommendations are provided on a timely basis)  
If Adaptimmune elects not to file in the United States or not to maintain an
application or patent arising from any jointly-owned Invention, Adaptimmune will
promptly notify MD Anderson within reasonable time for MD Anderson to file,
prosecute or maintain such application or patent, and MD Anderson will have the
right to file, prosecute or maintain such application or patent, at MD
Anderson’s expense.  MD Anderson will keep Adaptimmune reasonably informed of
all such material preparations, material filings, material prosecution, material
maintenance, material enforcement and defense it makes in relation to any
jointly-owned Invention. The Parties will reasonably cooperate with each other
with respect to matters concerning jointly-owned Inventions to the extent
reasonably necessary for filing, prosecuting, maintaining, defending or
enforcing any such patents, registrations and other forms of intellectual
property protection. MD Anderson will keep Adaptimmune reasonably informed of
any material filings, material prosecution, enforcement and defense patents, new
patent applications, material registrations or other forms of intellectual
property covering Other Inventions.

 

7.8                            ***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

 

.

 

8.                                    Term and Termination

 

8.1                            The term of this Agreement shall be *** (***)
years following the Effective Date or until the Studies are completed, whichever
is later,  unless extended or unless terminated earlier in accordance with the
provisions hereof.  In the event of expiration or early termination of this
Agreement, the terms and conditions of this Agreement shall remain binding with
respect to any ongoing Studies (including any new studies to which any remaining
Alliance Funding is allocated under Section 1.3) until completion of the Studies
or termination of the respective Study Order/s.

 

8.2                            A Party will have the right to terminate this
Agreement if the other Party commits a material breach of the Agreement and
fails to cure such breach within thirty (30) days of receiving notice from the
non-breaching Party of such breach.  Any expiration or termination of this
Agreement will not affect any then existing Study Orders, and any then
outstanding Study Orders will continue after the expiration or earlier
termination of this Agreement in accordance with their respective provisions.
Upon any expiration or termination of this Agreement, provisions of this
Agreement that are incorporated by reference into any then outstanding Study
Orders will survive termination of this Agreement and will continue to apply to
such Study Orders until termination or expiration of each such Study Orders in
effect at the time this Agreement expires or is terminated.

 

8.3                            A Party may terminate a Study Order: (a) if the
other Party commits a material breach of this Agreement or the Study Order and
fails to cure such breach within thirty (30) days of receiving notice from the
non-breaching Party of such breach; or (b) in the case of any Clinical Studies,
due to health and safety concerns related to the Study Drug or procedures in the
Study (including regulatory holds due to the health and safety of the Study
Subjects); or (c) in the case of MD Anderson and in relation to any Clinical
Studies, where IRB requests termination of any Study; or (d) in the case of
Adaptimmune, ***                                                 set out in
Section 1.2 above.   The Parties agree that any termination of a Study Order
shall allow for: (i) the wind down of the Study to ensure the safety of Study
subjects; and (ii) Adaptimmune’s final reconciliation of Data related to the
Study in addition to Adaptimmune’s final monitoring visit.  All reasonable fees
associated with the wind-down activities and final monitoring visit shall be
paid by Adaptimmune, to the extent not covered by Alliance Funding.  Termination
of one or more Study Orders will not automatically result in the termination of
this Agreement or termination of any other Study Orders.  Upon termination of a
Study Order, MD Anderson will immediately return (at Adaptimmune’s cost) any
Study Drugs provided by Adaptimmune for such Study as directed by Adaptimmune.

 

8.4                            In case any regulatory or legal authorization
necessary for the conduct of the Study is (i) finally rejected or
(ii) withdrawn, the relevant Study Order shall terminate automatically at the
date of receipt of such final rejection. Termination or cancellation of this
Agreement or a Study Order will not affect the rights and obligations of the
Parties that have accrued prior to termination, and any provisions of this
Agreement or a particular Study Order that by their nature extend beyond
expiration or termination will survive the expiration or termination of this
Agreement and/or that particular Study Order. In particular, the provisions of
Sections 2-13 as applicable will survive any expiration or termination of this
Agreement.

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

8.5                            In the event the Parties cannot reach agreement
on a new Principal Investigator pursuant to Section 14.1 or such new Principal
Investigator does not agree to the terms of this Agreement and the relevant
Study Order, either Party may terminate such Study Order upon notice to the
other Party.

 

8.6                            In addition, in order to accommodate the review
and approval of this Agreement by the Office of General Counsel of UT System
(the “OGC”), for a period of *** (***) days following the Effective Date (the
“Limited Unilateral Termination Period”), MD Anderson will have the right to
terminate this Agreement without cause upon ten (10) days’ notice to
Adaptimmune; provided, however, that (i) a termination by MD Anderson will be
effective if notice of termination is sent by MD Anderson any time within the
Limited Unilateral Termination Period even if the ten day notice period extends
beyond the Limited Unilateral Termination Period  and (ii) the Limited
Unilateral Termination Period will expire on the earlier to occur of (x) the end
of the sixty days, or (y) written notice to Adaptimmune from MD Anderson that
the Agreement has been approved by the OGC. Should MD Anderson terminate this
Agreement in accordance with this Section 8.6 then the Parties will use
reasonable efforts to ensure that any Clinical Study in relation to which any
patient has been screened or enrolled shall continue under a separate clinical
trial agreement to be entered into between the Parties as soon as possible after
receipt of notice of termination by Adaptimmune. The terms of such clinical
trial agreement shall be in substantially similar form to terms agreed for other
clinical trial agreements between the Parties and a separate budget shall be
agreed pursuant to such clinical trial agreement.

 

8.7                            For each Study, Adaptimmune shall make all
payments due for Study performance reasonably incurred or obligated in good
faith hereunder which have accrued up to the date of termination of a Study
Order or this Agreement, or, in case of a termination of this Agreement or the
relevant Study Order pursuant to Section 8.4, up to the date of receipt of such
final rejection.

 

9.                                    Indemnification

 

9.1                            Adaptimmune and Adaptimmune Limited agree to
defend, indemnify, and hold harmless MD Anderson, System, each Principal
Investigator and its/their Regents, trustees, directors, officers, staff,
employees, students, faculty members, and its/their affiliates and contracted
clients and other parties as may be listed on a Study Order (“Indemnified
Party/ies”): (a) from and against any and all liability, claims, lawsuits,
losses, demands, damages, costs, and expenses as a result of third party claims
or judgments (“Indemnified Losses”) resulting from (i) personal injury
(including death) to any person or damage to property to the extent arising from
the design or manufacture of the Study Drug, and (ii) the use of the Data or
results of the Study by or on behalf of Adaptimmune, Adaptimmune Limited or any
Joint Research Partner and (iii) Adaptimmune’s or Adaptimmune Limited’s
negligence in connection with a Study or this Agreement; (b) from and against
any Indemnified Losses arising from an injury to a Study subject caused by the
Study Drug or any procedure required by the Protocol.  The completion or
termination of a Study shall not affect Adaptimmune’s obligation to indemnify
with respect to any claim or suit based upon the aforementioned Indemnified
Losses.  Notwithstanding the foregoing, Adaptimmune and Adaptimmune Limited will
not be responsible for any Indemnified Losses to the extent that they arise from
the negligence, intentional misconduct, or malpractice of the Indemnified
Parties or of any breach of the terms of this Agreement by any Indemnified
Party, it being understood that the proper administration of the Study Drug in
accordance with the Protocol (including permitted deviations) shall not
constitute negligence, intentional misconduct, or malpractice for the purposes
of this Agreement. For clarity, a request for indemnity by any Indemnified Party
under this Section 9.1 may only be made against one of Adaptimmune or
Adaptimmune Limited.

 

9.2                            To the extent authorized by the constitution and
laws of the State of Texas, MD Anderson, agrees indemnify, and hold harmless
Adaptimmune and Adaptimmune Limited: (a) from and against any and all

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

Indemnified Losses resulting from any negligent or intentional act or omission
of MD Anderson in conducting a Study hereunder; (b) failure of MD Anderson or
Principal Investigator to comply with Applicable Laws or to adhere to Protocol;
or (c) any use by MD Anderson of the results and Data of the Study outside of
the performance of any Study.  The completion or termination of a Study shall
not affect MD Anderson’s obligation to indemnify with respect to any claim or
suit based upon the aforementioned Indemnified Losses.  Notwithstanding the
foregoing, MD Anderson will not be responsible for any Indemnified Losses to the
extent that they arise from the negligence, intentional misconduct, or
malpractice of Adaptimmune or Adaptimmune Limited or from a breach of Agreement
by Adaptimmune or Adaptimmune Limited.

 

9.3                            Subject to the statutory duties of the Texas
State Attorney General, any indemnified Party shall: (a) notify the indemnifying
Party in writing as soon as is reasonably possible after receipt of notice of
any and all claims, lawsuits, and demands, or any action, suit, or proceeding
giving rise to the right of indemnification; (b) permit the indemnifying Party
to retain counsel to represent the named indemnified Party; and (c) permit the
indemnifying Party to retain control of  any such claims, lawsuits, and demands,
including the right to make any settlement, except that the indemnifying Party
shall not make any settlement or take any other action which would be deemed to
confess wrongdoing by any of the indemnified Parties without the prior written
consent of the applicable indemnified Party.

 

 

 

 

10.                            Subject Injury Medical Costs

 

10.1                    Adaptimmune shall assume responsibility for reasonable
medical expenses incurred by a Study subject for reasonable and necessary
treatment if the Study subject experiences an illness, adverse event or injury
that is a result of the Study Drug or any procedure required by the Protocol
that the subject would not have undergone were it not for such Study subject’s
participation in the Study.  Adaptimmune shall not be responsible for expenses
to the extent that they are due to pre-existing medical conditions, underlying
disease, or the negligence or intentional misconduct or due to breach of this
Agreement by MD Anderson or Principal Investigator. Adaptimmune shall have no
obligation to make any payments for any Study patient that is not eligible for
inclusion in any Protocol. Any payments for such medical expenses shall be
subject to Adaptimmune receiving relevant documentation supporting the claim for
such medical expenses.

 

11.                            Insurance

 

11.1                    During the term of any Study Order under this Agreement,
Adaptimmune Limited shall maintain in full force and effect insurance for its
and Adaptimmune’s liabilities arising from the Study with limits of not less
than $*** per loss and $*** annual aggregate.  Adaptimmune shall provide MD
Anderson with evidence of such insurance upon request.

 

11.2                    MD Anderson is self-insured pursuant to The University
of Texas Professional Medical Liability Benefit Plan under the authority of
Chapter 59, Texas Education Code.  MD Anderson has and will maintain in force
during the term of this Agreement adequate insurance or financial resources to
cover its obligations pursuant to this Agreement.

 

12.                            Publications

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

12.1                    Adaptimmune recognizes the value of disseminating
research results and accepts that MD Anderson will have the right to publish or
otherwise publicly disclose the results and Data of any Study, subject in each
case to this Article 12.

 

12.2                    Clinical Studies: In relation to any Clinical Study,
Adaptimmune shall have the ***          right to publish or publicly disclose
any Data or results arising from such Clinical Study including where such
publication arises from the submission of data and/or results to the regulatory
authorities. Such right to publish shall not include any MD Anderson Records or
any public health information protected by HIPAA or where any publication would
be in breach of the Consent and/or Authorization. MD Anderson and/or Principal
Investigator shall have the right to independently publish or publicly disclose,
either in writing or orally, the Data and results of the Clinical Study/ies
after the earlier of the (i) first publication (including any multi-site
publication) of such Data and/or results; (ii) twelve (12) months after
completion of any multi-site study encompassing any Study or if none, six (6) 
months after completion of Study. MD Anderson shall, at least thirty (30) days
ahead of any proposed date for submission, furnish Adaptimmune with a written
copy of the proposed publication or public disclosure. Within such thirty (30)
day period, Adaptimmune shall review such proposed publication for any
Confidential Information of Adaptimmune provided hereunder or patentable Data.
Adaptimmune may also comment on such proposed publication and MD Anderson shall
consider such comments in good faith during the aforementioned thirty (30) day
period. MD Anderson and/or Principal Investigator shall remove Confidential
Information of Adaptimmune provided hereunder that has been so identified (other
than Data or Study results), provided that Adaptimmune agrees to act in good
faith when requiring the deletion of Adaptimmune Confidential Information. In
addition Adaptimmune may request delay of publication for a period not to exceed
*** (***) days from the date of receipt of request by MD Anderson, to permit
Adaptimmune or Adaptimmune Limited or any Joint Research Partner to file patent
applications or to otherwise seek to protect any intellectual property rights
contained in such publication or disclosure. Upon such request, MD Anderson
shall delay such publication until the relevant protection is filed up to a
maximum of *** (***) days from date of receipt of request for delay by MD
Anderson.

 

12.3                    Pre-Clinical Studies: MD Anderson and/or Principal
Investigator shall have the *** right to publish or publicly disclose, either in
writing or orally, the Data and results of the Pre-Clinical Study/ies and shall
have the sole determination of the authorship and contents, provided that MD
Anderson or Principal Investigator, as applicable, shall provide Adaptimmune
with a copy of any such proposed publication at least thirty (30) days prior to
submission for publication.  Within such thirty (30) day period, Adaptimmune
shall review such proposed publication for any Confidential Information of
Adaptimmune provided hereunder or patentable Data. Adaptimmune may also comment
on such proposed publication and MD Anderson shall consider such comments in
good faith during the aforementioned thirty (30) day period. MD Anderson and/or
Principal Investigator shall remove Confidential Information of Adaptimmune
provided hereunder that has been so identified (other than Data or Study
results), provided that Adaptimmune agrees to act in good faith when requiring
the deletion of Adaptimmune Confidential Information. In addition Adaptimmune
may  request delay of publication for a period not to exceed *** (***) days from
the date of receipt of request by MD Anderson, which delay may be for any reason
including but not limited to permit Adaptimmune or Adaptimmune Limited or any
Joint Research Partner to file patent applications or to otherwise seek to
protect any intellectual property rights contained in such publication or
disclosure. Upon such request, MD Anderson shall delay such publication up to a
maximum of *** (***) days from date of receipt of request for delay by MD
Anderson or, if earlier, where the reason is for the filing of a patent
application or other intellectual property right..

 

12.4                    MD Anderson and/or Principal Investigator shall give
Adaptimmune acknowledgment for its sponsorship of a Study in all applicable
Study publications. Authorship and acknowledgements for

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

scientific publications shall be consistent with the principles embodied in the
International Committee of Medical Journal Editors (“ICMJE”) Uniform
Requirements for Manuscripts.

 

12.5                    The “sponsor” of a Study, within the regulatory meaning
of such term,  shall register the Study if required by, and in accordance with,
Section 801 of the Food and Drug Administration Amendments Act of 2007 on
www.clinicaltrials.gov and on any other database required by laws or regulations
in accordance with applicable standards regarding scope, form and content and in
accordance with ICMJE guidelines such that the Study will be eligible for
publication in those publications.

 

12.6                    Nothing in this Agreement shall prevent Adaptimmune or
any of its Affiliates from complying with any obligations it has to make
disclosure under Applicable Laws or under the rules of any security exchange or
listing authority applicable to it.

 

13.                            Use of Name/Public Statements/ Press Release/
Disclosure

 

13.1                    Except as expressly set forth in this Agreement, each
Party agrees that it will not at any time during the term of this Agreement or
following termination of this Agreement use any name of the other Party or any
other names, insignia, mark(s), symbol(s), or logotypes associated with the
other Party or any variant or variants thereof in any advertising, or
promotional materials without the prior written consent of the other Party.

 

13.2                    Except as expressly set forth in this Agreement, to the
extent required by law or regulation, or to the extent necessary for MD Anderson
or Adaptimmune for the recruitment of subjects to any Study hereunder, the
Parties agree to make no public presentations about any Study conducted under
this Agreement, and to issue no news releases about any Study, without the prior
written consent of the other Party (provided that this statement shall not apply
to any information already in the public domain).   Any advertisements directed
at recruitment of study subjects for a Study must comply with all Applicable
Laws, rules and regulations (including the need for IRB review), the
confidentiality obligations herein, and shall not include the trademarked
insignia, symbol(s), or logotypes, or any variant or variants thereof, of the
other Party. Except as required by law or for regulatory purposes, neither Party
will use the name (including trademark or other identifier) of the other Party
or such other Party’s employee or staff member (except in an acknowledgment of
sponsorship) in publications, advertising, press releases (except as permitted
below in Section 13.3) or for any other commercial purpose without the written
approval of the other Party.  Adaptimmune will not state or imply in any
publication, advertisement, or other medium that any product or service bearing
any of Adaptimmune’s names or trademarks and/or manufactured, sold or
distributed by Adaptimmune has been tested, approved, or endorsed by MD
Anderson.  Notwithstanding any other provision of this Agreement, each Party and
its researchers and employees will have the right, to acknowledge the other
Party and its involvement with a Study in scientific or academic publications
describing the Study or reporting the results of the Study.

 

13.3.                The Parties agree to have a joint press release after the
Effective Date, to be issued at a time mutually agreed by the Parties but in any
event within 30 days of Effective Date. The text of such press release is set
out at Exhibit IV to this Agreement. Any press release by either Party relating
to this Agreement, the Alliance, or any Study shall require the prior review and
written approval of the other Party, which approval shall not be unreasonably
withheld, delayed or conditioned unless such press release is required to be
issued by a Party to the extent required by it to comply with its legally
required obligation to any securities exchange on which it is listed.

 

13.4                    Either Party may use the name of the other Party in any
document filed with any governmental authority or regulatory agency applicable
to a Study, and to comply with any applicable legal or regulatory requirements.
Further, each Party is permitted to disclose the other Party’s name, the title
of

 

17

--------------------------------------------------------------------------------


 

the Study, the name of the Principal Investigator, and an overall Study budget
amount projected to be paid/actual total amount paid for conducting the Study,
provided that this information is presented together as part of mandatory
disclosure in accordance with and to the extent required Applicable Law.

 

14.                            Principal Investigator

 

14.1                    If a designated Principal Investigator is terminated
from a Study, or in the event of the death or other non-availability of the
Principal Investigator, MD Anderson shall use reasonable efforts to designate a
duly qualified person to act as new Principal Investigator, subject to the
reasonable agreement of Adaptimmune. If the Parties are unable to agree on a new
Principal Investigator or if the new Principal Investigator is unwilling to
agree to the terms and conditions of this Agreement and the relevant Study
Order, either Party shall be entitled to terminate the respective Study Order in
accordance with Section 8.5.

 

15.                            General Provisions

 

15.1                    Warranties.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NEITHER PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE RESULTS
OF ANY STUDY OR THE STUDY DRUG, OR OF THE MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OF SUCH DATA, RESULTS OR STUDY DRUG.  NEITHER PARTY SHALL BE
LIABLE FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY AS
A RESULT OF PERFORMANCE OF ANY STUDY UNDER THIS AGREEMENT.   ADAPTIMMUNE
REPRESENTS AND WARRANTS THAT EACH STUDY DRUG HEREUNDER SHALL HAVE BEEN
MANUFACTURED IN ACCORDANCE WITH CURRENT GOOD MANUFACTURING PRACTICES IN THE
UNITED STATES AND THAT AS AT THE EFFECTIVE DATE OF THIS AGREEMENT IT HAS NOT
RECEIVED ANY CLAIM THAT USE OF ANY STUDY DRUG IN THE PERFORMANCE OF A STUDY
WOULD INFRINGE THE RIGHTS OF ANY THIRD PARTY. ADAPTIMMUNE REPRESENTS THAT AS AT
THE EFFECTIVE DATE TO ITS KNOWLEDGE THERE ARE NO KNOWN DEFECTS IN ANY STUDY
DRUG;  ADAPTIMMUNE UNDERSTANDS AND ACKNOWLEDGES THAT THE DEVELOPMENT AND
DISSEMINATION OF SCIENTIFIC KNOWLEDGE IS A FUNDAMENTAL COMPONENT OF MD
ANDERSON’S MISSION, AND THAT MD ANDERSON MAKES NO REPRESENTATIONS, WARRANTIES,
OR GUARANTEES WITH RESPECT TO ANY SPECIFIC RESULTS OF THE STUDIES.

 

15.2                    Assignment.                   This Agreement and/or any
Study Order may not be assigned by either Party except as agreed upon in writing
by the other Party. Any assignment or attempt to assign, or any delegation or
attempt to delegate, not in accordance with this Section shall be void and
without effect. For any permitted assignment, the rights and obligations of the
Parties hereunder will inure to the benefit of and be binding upon their
permitted successors and assigns.

 

15.3                    Independent Contractors.  MD Anderson and Adaptimmune
shall be independent parties and nothing contained in this Agreement shall be
construed or implied to create an agency or partnership.  No Party shall have
the authority to agree to or incur expenses on behalf of another except as may
be expressly authorized by this Agreement or a Study Order.

 

15.4                    Notices.  Any notice or communication required or
permitted to be given or made under this Agreement by one of the Parties hereto
to the other shall be in writing and shall be deemed to have been sufficiently
given or made for all purposes on the date of mailing by certified mail, postage
prepaid, overnight courier service, and/or fax to be followed by mailed original
addressed to such other Party at its respective address as referenced in the
Study Order.

 

18

--------------------------------------------------------------------------------


 

15.5                    Severability.                  If any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

15.6                    Entirety.  This Agreement (including its Exhibits and
Appendices) represents the entire agreement of the Parties with respect to the
subject matter hereof and it expressly supersedes all previous written and oral
communications between the Parties.  No amendment, alteration, or modification
of this Agreement or any Study Orders attached hereto shall be valid unless
executed in writing by authorized signatories of all Parties.

 

15.7                    Waiver.  The failure of any Party hereto to insist upon
strict performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of that provision or right.

 

15.8                    Force Majeure.  In the event that performance of the
obligations of a Party hereunder are prevented by events beyond their reasonable
control, including, but not limited to, acts of God, regulations or acts of any
governmental authority, war, civil commotion, strikes, or other labor
disturbances, epidemics, fire, earthquakes, storms or other catastrophes of a
similar nature (“Force Majeure”), the affected Party  will promptly notify the
other Party of such event using the procedure defined herein, and the Parties
shall be relieved of their respective obligations hereunder to the extent that
the performance of such obligations is actually prevented thereby.  During the
existence of any such condition, the affected Party shall, nevertheless, use its
best efforts to remove the cause thereof and resume performance of its
obligations hereunder.  The period of performance shall be extended for the
Party who is unable to perform due to Force Majeure reasons by a period of time
equal to the length of the period during which the Force Majeure reason exists
or for a longer period if required to meet the requirements of the Study
Protocol.

 

15.9                    Counterparts.  It is understood that this Agreement may
be executed in one or more counterpart copies, each of equal dignity, which when
joined, shall together constitute one Agreement.  In the event of execution by
exchange of facsimile or electronic signed copies, the Parties agree that, upon
being signed by both Parties, this Agreement shall become effective and binding
and that facsimile or .pdf signed copies will constitute evidence of this
Agreement.

 

15.10  Export Control. Notwithstanding any other provision of this Agreement, it
is understood that the Parties are subject to, and shall comply with, applicable
United States laws, regulations, and governmental requirements and restrictions
controlling the export of technology, technical data, computer software,
laboratory prototypes, and other commodities, information and items
(individually and collectively, “Technology and Items”), including without
limitation, the Arms Export Control Act, the Export Administration Act of 1979,
relevant executive orders, and United States Treasury Department embargo and
sanctions regulations, all as amended from time to time (“Restrictions”) and
that the Parties’ obligations hereunder are contingent on compliance with
applicable Restrictions.

 

15.11            Choice of Law.  Any disputes or claims arising under this
Agreement shall be governed by the laws of the State of Texas.  MD Anderson is
an agency of the State of Texas and under the constitution and the laws of the
State of Texas possesses certain rights and privileges, is subject to certain
limitations and restrictions, and only has such authority as is granted to it
under the constitution and laws of the State of Texas.  Notwithstanding any
provision hereof, nothing in this Agreement is intended to be, nor will it be
construed to be, a waiver of the sovereign immunity of the State of Texas or a
prospective waiver or restriction of any of the rights, remedies, claims, and
privileges of the State of Texas.  Moreover, notwithstanding the generality or
specificity of any provision hereof, the provisions of this Agreement as they
pertain to MD Anderson are enforceable only to the extent authorized by the
constitution and laws of the State of Texas; accordingly, to the extent any
provision hereof conflicts with the constitution or laws

 

19

--------------------------------------------------------------------------------


 

of the State of Texas or exceeds the right, power or authority of MD Anderson to
agree to such provision, then that provision will not be enforceable against MD
Anderson or the State of Texas.

 

 

[Signatures of Following Page]

 

20

--------------------------------------------------------------------------------

 


 

In witness whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives to be effective as of the Effective
Date.

 

The University of Texas M. D. Anderson Cancer Center

 

Adaptimmune LLC

 

 

 

 

 

 

 

 

 

 

 

 

Date:

9/23/16

 

 

 

Date:

23rd September 2016

 

 

 

 

 

 

 

/s/ Chris McKee

 

 

 

/s/ Helen Tayton-Martin

Name Chris McKee, M.H.A

 

Name Helen Tayton-Martin

Title: VP. Business Operations

 

Title: Authorized Signatory

 

 

 

Adaptimmune Limited

 

 

 

 

 

 

 

 

Date:

23rd September 2016

 

 

 

 

 

 

 

 

 

 

 

/s/ James Noble

 

 

 

 

Name James Noble

 

 

Title: CEO

 

 

 

21

--------------------------------------------------------------------------------

 


 

Exhibit I

 

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***
***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

***

 

--------------------------------------------------------------------------------

***        Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

***

 

***

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

--------------------------------------------------------------------------------

***        Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

***

***

 

***

 

 

.

 

 

***

 

.

 

***

 

 

 

 

 

 

 

 

 

.

 

 

***

 

.

 

***

 

 

 

.

 

***

 

 

 

 

 

.

 

 

***                                                                             
.

 

***

 

***

 

 

 

 

.

 

 

***

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

***

 

 

 

***:

 

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

 

***

***

***

***

***

 

 

 

***

 

 

 

 

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

***

***

***

 

 

***

***

***

***

***

***

***

 

 

***

***

***

***

***

***

***

***

 

 

***

***

***

***

***

***

 

***

***

 

***

***

 

 

***

***

 

 

 

 

***

***

 

 

 

***

 

 

 

 

***

***:

***

 

 

***:

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***:

 

***

 

 

***                                                                                                                             
.

 

***

 

 

.

 

***

 

***

 

***

 

 

 

.

 

 

***

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

 

***

 

 

 

.

 

 

***

 

 

 

 

 

 

 

 

.

 

***

 

 

 

 

 

:

·                 ***

·                 ***

·                 ***

·                 ***

 

·                 ***

 

***

 

 

.

 

 

***

***

 

 

 

 

 

 

 

.

 

***

 

:

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

***

 

·                 ***

·                 ***

·                 ***

 

.

 

***

 

.

 

***

 

 

.

 

 

***

***

 

.

 

***

 

.

 

***

 

 

.

 

***

 

.

 

***

***

 

 

.

 

***

 

 

 

.

 

***

 

.

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

***

 

***

 

 

:

 

·                 ***

 

.

 

o                ***

 

.

 

o                ***

 

.

 

·                 ***

 

.

 

o                ***

 

.

 

o                ***

 

.

 

o                ***

 

 

.

 

·                 ***

 

 

 

.

 

·                 ***

 

.

 

***

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

***

 

 

.

 

***

***

 

 

:

 

·                 ***

·                 ***

·                 ***

·                 ***

 

 

***

 

 

.

 

***

 

***

***

 

.

 

***

 

1.            ***

2.            ***

 

.

 

3.            ***

4.            ***

5.            ***

.

 

6.            ***

 

7.            ***

 

***

 

.

 

***

***

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

***

 

 

 

.

 

***

 

 

.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

30

--------------------------------------------------------------------------------


 

***

***

 

 

 

 

***

 

***:

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

31

--------------------------------------------------------------------------------


 

***

***

 

 

***:

 

***: ***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

32

--------------------------------------------------------------------------------


 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

33

--------------------------------------------------------------------------------


 

***

 

***:

 

***: ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

34

--------------------------------------------------------------------------------


 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

35

--------------------------------------------------------------------------------


 

***

 

***:

 

***:***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

36

--------------------------------------------------------------------------------


 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

37

--------------------------------------------------------------------------------


 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

Exhibit II

Table 1

Clinical Study
(excluding screening
and long term follow-
up studies)

Study
Start
Date

***

***

 

 

 

 

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

 

***

***

 

 

Table 2-Payment Schedule

 

Clinical Studies (total funding US$***):

 

Milestone

Payment amount (US$)

Date on which Payment can be invoiced.

Effective Date

***

On expiry of Limited Unilateral Termination Period

Enrollment of *** Patients in a Clinical Study (excluding screening and long
term follow-up studies)

***

On notification to Adaptimmune that ***th patient is eligible and has been
enrolled.

Enrollment of *** Patients in a Clinical Study (excluding screening and long
term follow-up studies)

***

On notification to Adaptimmune that ***th patient is eligible and has been
enrolled.

Enrollment of *** Patients in a Clinical Study (excluding screening and long
term follow-up studies)

***

On notification to Adaptimmune that ***th patient is eligible and has been
enrolled.

Enrollment of *** Patients in a Clinical Study (excluding screening and long
term follow-up studies)

***

On notification to Adaptimmune that ***th patient is eligible and has been
enrolled.

Enrollment of *** Patients in a Clinical Study (excluding screening and long
term follow-up studies)

***

On notification to Adaptimmune that ***th patient is eligible and has been
enrolled.

Total Alliance Funding payable:

***

 

 

Pre-clinical Studies (total funding $***, including indirect costs of US$***):

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

39

--------------------------------------------------------------------------------


 

Milestone

Payment amount (US$)

Date on which Payment can be invoiced.

Effective Date

***

 

 

.

On expiry of Limited Unilateral Termination Period

Completion of each analysis of *** patient samples for *** (Pre-clinical Study
1)

***

Completion of analysis of samples for *** patients, up to a maximum payment of
US$*** and provision of results of such analysis to Adaptimmune. (Max. ***
patients)

Completion of each analysis of *** patient samples arising from ***
(Pre-clinical Study 2)

***

Completion of analysis of samples for 50 patients, up to a maximum payment of
US$*** and provision of results of such analysis to Adaptimmune. (Max. ***
patients)

Completion of each analysis of *** patient samples arising from the *** and
additional *** Study (Pre-clinical Study 3)

***

Completion of analysis of samples for *** patients, up to a maximum payment of
US$*** and provision of results of such analysis to Adaptimmune. (max. ***
patients)

TOTAL Alliance Funding payable:

***

 

 

 

For clarity: milestones and payments of Alliance Funding shall only be payable
once the milestones set out above have been met by MD Anderson. There shall be
no obligation on Adaptimmune to make such payments where any such milestones
have not been met; and no payments of Alliance Funding will be due until expiry
of Limited Unilateral Termination Period.

 

All payments will be paid by Adaptimmune within 45 days of receipt of an invoice
from MD Anderson. Such invoice shall be addressed to Adaptimmune and sent by
electronic mail to accounts@adaptimmune.com with copies to
lini.pandite@adaptimmune.com and susan cousounis@adaptimmune.com for Clinical
Study payments and with copies to Samik.basu@adaptimmune.com in relation to
Pre-clinical Study payments.

 

Payments will be made by Adaptimmune to The University of Texas M. D. Anderson
Cancer Center:

The University of Texas

M. D. Anderson Cancer Center

P.O. Box 4390

Houston, Texas 77210-4390

 

Or if payment is made by wire transfer, wired to the following:

 

***

***

***

***

***

***

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

40

--------------------------------------------------------------------------------


 

***

***

 

--------------------------------------------------------------------------------

***      Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

41

--------------------------------------------------------------------------------


 

Exhibit III

 

STRATEGIC COLLABORATION AGREEMENT - STUDY ORDER

 

 

 

This Study Order (“Study Order”), effective as of the ___ day of 
______(“Effective Date” of Study Order), is entered into by and between The
University of Texas M. D. Anderson Cancer Center, with a place of business
located at 1515 Holcombe Blvd., Houston, TX 77030, USA (“MD Anderson”), a member
institution of The University of Texas System (“System”); Adaptimmune Limited
with a place of business at 101 Milton Park, Abingdon, Oxfordshire, OX14 4RY;
and Adaptimmune LLC, with a place of business located at  2001 Market Street,
Philadelphia, PA 1903, USA (“Adaptimmune”)  (MD Anderson and Adaptimmune each a
“Party” and collectively the “Parties”). This Study Order is a part of, and is
subject to, the terms and conditions of the Strategic Collaboration Agreement
entered into between MD Anderson and Adaptimmune dated August ___ 2015
(“Agreement”).

 

1.  The Parties enter into this Study Order in connection with:

 

the [Pre-Clinical or Clinical]] Study entitled __________________, to be
conducted pursuant

 

for Clinical: to Protocol No. [Insert Protocol number] as attached hereto and
incorporated herein.

 

for Preclinical: to the workscope attached as Appendix A

 

2.  _______ is the Principal Investigator (as defined in the Agreement) for the
Study which will be conducted at MD Anderson.

 

3.  Study Drug for the above referenced Study is ________________.

 

4. The parties may further exchange the following Proprietary Materials (other
than Study Drug) with each other in connection with the Study:

_________ being provided by [Insert name of providing party]

_________ being provided by [Insert name of providing party]

 

5.  Term: This Study Order will continue until the Study is completed, which is
expected to be ________ (__) months after the Effective Date, or until
terminated early as provided in the Agreement.

 

 

 

7.         Notices.

 

Any notice or other formal communication related to this Agreement must be in
writing and will be deemed given only if: (a) delivered in person; or (b) sent
by internationally recognized overnight delivery service or air courier
guaranteeing next day delivery.  Until a change of address is communicated, as
provided below, all notices and other communications must be sent to the Parties
at the following addresses or facsimile numbers:

 

If to MD Anderson:

 

The University of Texas

 

42

--------------------------------------------------------------------------------


 

M. D. Anderson Cancer Center

Attn: Vice President, Strategic Industry Ventures

1515 Holcombe Boulevard, Box 1643

Houston, TX 77030

 

With a copy to:

 

The University of Texas

M. D. Anderson Cancer Center
Legal Services—Unit 1674

PO Box 301407
Houston, Texas  77230-1407

Attn:  Chief Legal Officer

 

And to:

 

 

[insert investigator information]

 

If to Adaptimmune:

 

[To Be Added]

 

With a copy to:

 

[To Be Added]

 

12.2     All notices will be effective and will be deemed delivered: (a) if by
personal delivery, delivery service or courier, on the date of delivery; and
(b) if by electronic facsimile communication, on the date of transmission of the
communication. Either Party may change its notice address by sending notice of
the change to the other Party in the manner set forth above.

 

 

8.         Specific superseding terms: N/A.

 

In witness whereof, the Parties hereto have caused this Study Order to be
executed by their duly authorized representatives to be effective as of the
Effective Date.

 

The University of Texas M. D. Anderson Cancer Center

 

Adaptimmune LLC

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

43

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

Name

 

Name

Function:

 

Function:

 

 

 

Adaptimmune Limited

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

 

READ AND UNDERSTOOD:

 

I confirm that I have received a copy of the Agreement under which this Study
Order is issued, and that I have read and understand the Agreement and this
Study Order.

 

Principal Investigator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

44

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

45

--------------------------------------------------------------------------------


 

DRAFT RELEASE

 

MD Anderson Cancer Center and Adaptimmune Form Strategic Alliance to Advance
Development of Immunotherapies Targeting Multiple Cancers

 

PHILADELPHIA, and HOUSTON, U.S.A. and OXFORD, UK, September XX, 2016 —
Adaptimmune Therapeutics plc (Nasdaq: ADAP), a leader in T-cell therapy to treat
cancer, and The University of Texas MD Anderson Cancer Center announced today
that they have entered into a multi-year strategic alliance designed to expedite
the development of novel adoptive T-cell therapies  for multiple types of
cancer.

 

The alliance pairs MD Anderson’s preclinical and clinical teams with
Adaptimmune’s scientists and proprietary SPEAR® (Specific Peptide Enhanced
Affinity Receptor) T-cell technology platform, which enables Adaptimmune to
identify targets expressed on solid and hematologic cancers and to develop
affinity enhanced T-cell receptors (TCRs) with optimal potency and specificity
against them.

 

The teams will collaborate in a number of areas including preclinical and
clinical development of Adaptimmune’s SPEAR T-cell therapies targeting MAGE-A10
and future clinical stage first and second generation SPEAR T-cell therapies
such as MAGE-A4 across a number of cancers, including bladder, lung, ovarian,
head and neck, melanoma, esophageal and gastric cancers. The alliance will also
drive research and development of other new SPEAR TCR therapies to targets in
other tumor types such as breast cancers and facilitate clinical study
participation by MD Anderson in other Adaptimmune trials.  Access to MD
Anderson’s tumor repository will guide further target selection and clinical
trial design, while its cancer immunology cores and expertise in performing
translational medicine studies may help optimize the efficacy and safety of
SPEAR T-cell therapies.

 

“At MD Anderson, we are focused on providing the best possible care for cancer
patients, including implementing important new technologies and treatment
modalities,” said Elizabeth Mittendorf, M.D., Ph.D., associate professor of
Breast Surgical Oncology.

 

David Hong, M.D., associate professor of Investigational Cancer Therapeutics at
MD Anderson added, “It is our hope this alliance will allow us to address
numerous solid tumors and augment the patient’s immune system, directing it
against tumors based on their specific molecular makeup.”

 

“We believe that this strategic alliance will provide a strong partnership for
the development of multiple new first and subsequent generation SPEAR T-cell
therapies against many intractable solid tumors in our near-term clinical
programs,” commented Rafael Amado, Adaptimmune’s chief medical officer.  “It
will also generate invaluable data from patient samples that will help us
understand these therapies and design the next generation of studies. We are
very proud to form this alliance with the outstanding team of cancer
immunologists at MD Anderson, and are confident that together we can move these
novel immunotherapeutic candidates forward for patients who are fighting a
variety of cancers.”

 

About MD Anderson

 

The University of Texas MD Anderson Cancer Center in Houston ranks as one of the
world’s most respected centers focused on cancer patient care, research,
education and prevention. The institution’s sole mission is to end cancer for
patients and their families around the world. MD Anderson is one of only 45
comprehensive cancer centers designated by the National Cancer Institute (NCI).
MD Anderson is ranked No.1 for cancer care in U.S. News & World Report’s “Best
Hospitals” survey. It has ranked as one of the nation’s top two hospitals since
the survey began in 1990, and has ranked first for nine of the

 

46

--------------------------------------------------------------------------------


 

past 10 years. MD Anderson receives a cancer center support grant from the NCI
of the National Institutes of Health (P30 CA016672).

 

About Adaptimmune

 

Adaptimmune is a clinical stage biopharmaceutical company focused on novel
cancer immunotherapy products based on its SPEAR® (Specific Peptide Enhanced
Affinity Receptor) T-cell platform. Established in 2008, the company aims to
utilize the body’s own machinery - the T-cell - to target and destroy cancer
cells by using engineered, increased affinity TCRs as a means of strengthening
natural patient T-cell responses. Adaptimmune’s lead program is a SPEAR T-cell
therapy targeting the NY-ESO cancer antigen. Its NY-ESO SPEAR T-cell therapy has
demonstrated signs of efficacy and tolerability in Phase 1/2 trials in solid
tumors and in hematologic cancer types, including synovial sarcoma and multiple
myeloma. Adaptimmune has a strategic collaboration and licensing agreement with
GlaxoSmithKline for the development and commercialization of the NY-ESO TCR
program. In addition, Adaptimmune has a number of proprietary programs. These
include SPEAR T-cell therapies targeting the MAGE-A10 and AFP cancer antigens,
which both have open INDs, and a further SPEAR T-cell therapy targeting the
MAGE-A4 cancer antigen that is in pre-clinical phase with IND acceptance
targeted for 2017. The company has identified over 30 intracellular target
peptides preferentially expressed in cancer cells and is currently progressing
12 through unpartnered research programs. Adaptimmune has over 250 employees and
is located in Oxfordshire, U.K. and Philadelphia, USA. For more information:
http://www.adaptimmune.com

 

Forward-Looking Statements

 

This release contains “forward-looking statements” within the meaning of the
Private Securities Litigation Reform Act of 1995 (PSLRA). These forward-looking
statements involve certain risks and uncertainties. Such risks and uncertainties
could cause our actual results to differ materially from those indicated by such
forward-looking statements, and include, without limitation: the success, cost
and timing of our product development activities and clinical trials and our
ability to successfully advance our TCR therapeutic candidates through the
regulatory and commercialization processes. For a further description of the
risks and uncertainties that could cause our actual results to differ materially
from those expressed in these forward-looking statements, as well as risks
relating to our business in general, we refer you to our Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission (SEC) on August 8,
2016, and our other SEC filings. The forward-looking statements contained in
this press release speak only as of the date the statements were made and we do
not undertake any obligation to update such forward-looking statements to
reflect subsequent events or circumstances.

 

Adaptimmune Contacts

 

Will Roberts

Vice President, Investor Relations

T:  (215) 825-9306

E: will.roberts@adaptimmune.com

 

Margaret Henry

Head of PR

T: +44 (0)1235 430036

Mobile: +44 (0)7710 304249

 

47

--------------------------------------------------------------------------------


 

E: margaret.henry@adaptimmune.com

 

MD Anderson Contact:

 

Ron Gilmore

Rlgilmore1@mdanderson.org

Phone: 713-745-1898

 

48

--------------------------------------------------------------------------------